IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PA-                          : No. 324 WAL 2018
DEPARTMENT OF ENVIRONMENTAL                  :
RESOURCES,                                   :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
             v.                              :
                                             :
                                             :
WORKERS' COMPENSATION APPEAL                 :
BOARD (VICINELLY)                            :
                                             :
                                             :
PETITION OF: RAOUL A. VICINELLY              :


                                       ORDER



PER CURIAM

     AND NOW, this 29th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.